UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

BASIL SIMON, in his capacity as
Receiver for FutureNet Group, Ine.
19cv1471 (JGK)
Plaintiff,
ORDER

 

- against -
GTR SOURCE, LLC et al.,

Defendants.

 

JOHN G. KOELTL, District Judge:

The parties should advise the Court by January 6, 2020
about an appropriate briefing schedule concerning GTR’s
outstanding motion for attorney’s fees.

SO ORDERED.

   
 

Dated: New York, New York

December 26, 2019 SS 6 jh (slap |

a

 

/ * /John G. Koeltl
Unit States District Judge

 
